In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-16-00466-CV
                               ________________

                    IN RE BRANDON BRADLEY
__________________________________________________________________

                           Original Proceeding
             317th District Court of Jefferson County, Texas
                       Trial Cause No. C-188,770
__________________________________________________________________

                                     ORDER

      Relator Brandon Bradley filed an amended application for writ of habeas

corpus, in which he alleges that his confinement is illegal because the Sheriff of

Jefferson County, Texas (“the Sheriff”), has not permitted him to receive the time

credit to which he is entitled. According to Bradley, (1) the trial court erred by

adopting an order enforcing his child support and medical support obligation when

he had filed a notice of appeal, and (2) the Sheriff “has a policy of applying good

conduct sentence commutations to other similarly situated county jail prisoners[]”

but has nevertheless construed Bradley’s sentence as one that must be “served day


                                        1
for day.” Bradley further alleges that on October 21, 2016, he became eligible for

manual labor commutation pursuant to either article 43.10 or 43.101 of the Texas

Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. arts. 43.10(6),

43.101 (West Supp. 2016); Ex parte Acly, 711 S.W.2d 627, 628 (Tex. 1986).

Bradley argues that the denial of the credits to which he is entitled is a violation of

his due process and equal protection rights.

      Pursuant to Bradley’s original application for habeas corpus, this Court

ordered that Bradley be released on bond pending resolution of the merits of his

application. The Sheriff filed an amicus curiae brief, in which he contends that the

issue raised by Bradley is now moot because Bradley was released from jail. This

Court’s order clearly stated that Bradley was released on bond pending resolution

of the merits of Bradley’s application; therefore, the Court concludes that

Bradley’s application is not moot.

      We refer this matter to the 317th District Court for the development of a

record of the true facts regarding the allegations made by Bradley in his amended

petition for habeas corpus. See generally Tex. R. App. P. 52.10(b); see also Ex

parte Berryhill, 741 S.W.2d 186, 190 (Tex. App.—Beaumont 1987, orig.

proceeding). The trial court shall also determine whether Bradley is entitled to

appointed counsel to represent Bradley during said proceedings and whether

                                          2
Bradley is indigent. The record of said proceedings in the 317th District Court is

due to be filed with this Court on or before February 13, 2017.

      ORDER ENTERED January 12, 2017.



                                              PER CURIAM

Before Kreger, Horton, and Johnson, JJ.




                                          3